DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 21-29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 21 state that the fabric “retains a desired shape” after being stretched in the discrete region. The limitation renders the claims indefinite because it is not clear what shape is desired. The claims are subjective rather than definitive. 
Claim 28, the limitation wherein the coating is applied onto “the at least one discrete region of the fabric” renders the claim indefinite because the phrase lacks antecedent basis. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/138887 to Meemaduma or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2019/0048521 to Meemaduma in view of USPAP 2008/0004395 to Covelli, USPN 8,984,668 to Tulin, and/or USPN 6,238,266 to Vogt.



Regarding the percent hysteresis of the at least one discrete region being improved when compared to a fabric with a coating comprising a polyurethane polymer, the current specification discloses that an acrylic polymer or copolymer coating provides improved structure retention compared to a fabric with a coating comprising a polyurethane polymer [0045], a specific amount of polyurethane coating is not claimed, and the specification fails to teach that a specific acrylic polymer or copolymer composition is required. Meemaduma discloses that the fabric recovers its shape after being subjected to a deformation force (page 10) and discloses a substantially identical garment in terms of materials (i.e. elastic yarns and acrylic polymer coating). Therefore, the claimed property appears to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Further regarding the fabric retaining a desired shape after being stretched in the at least one discrete region, Covelli discloses that it is known in the garment art to coat an elastic fabric with a polymer for shape retention and stretch/recovery (see entire document including [0049], [0054]-[0060], [0065], and [0110]). 
Claims 2 and 22, the coating may further comprises a crosslinker component (page 13). In addition, Tulin and Vogt disclose that it is known in the art to include a crosslinker component within the claimed range (see entire documents including column 9, lines 9-58 of Meemaduma and column 3, lines In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, USPQ2d 1897, 1901 (Fed. Cir. 1990) (in banc). [In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997).]
Claims 3, 4 and 23, the coating may further comprise an additional additive such as a coloring agent (page 13, lines 23-27). Meemaduma does not appear to mention a specific coloring agent amount but Tulin discloses that it is known in the art to include a dye in a support coating in the claimed amount (see entire document including column 9, lines 9-57). Therefore, it would have been obvious to one having ordinary skill in the art to include a dye in the coating, as disclosed by Tulin, to provide the coating with a desired color. 
Claims 5 and 24, the yarns may further comprise natural fibers, synthetic fibers or a combination thereof (page 9, lines 19-33). 
Claims 6 and 25, the natural fibers may comprise cotton, wool, silk, hemp, flax, jute, Kapok, or combinations thereof (page 9, lines 19-33). 
Claims 7 and 25, the synthetic fibers may comprise viscose, polyester, nylon, polypropylene, modacrylic, aramid, thermoplastic urethane (TPU), polybenzimidazole (PBI), polybenzoxazole (PBO), melamine, or combinations thereof (page 9, lines 19-33). 
Claims 8, 9 and 26, the garment may be pants or a shirt (page 11, lines 18-28). Meemaduma discloses that the coating may be applied to all or a portion of the garment (pages 6-9). Plus, Vogt discloses that it is known in the art to provide support for a knee or breast (column 1, lines 54-58). Therefore, it would have been obvious to one having ordinary skill in the art to apply the coating to one or more of the claimed regions based on the intended application and the desired garment shaping. 

Claims 11, 27 and 28, Meemaduma does not appear to mention a specific coating weight but Meemaduma does disclose that the coating may be present to add toughness, heat resistance, and/or support to a garment (page 1, lines 15-23). Plus, Covelli discloses that it is known in the art to vary a polymeric coating weight, from about 25 to about 150 g/m2, to provide a garment with the desired shape retention and stretch and recovery ([0122]). Therefore, it would have been obvious to one having ordinary skill in the art vary the amount of coating, such as claimed, based on the desired toughness, heat resistance, support, shape retention, and/or stretch and recovery. 
Claim 29, Meemaduma discloses that any acrylic may be used (page 13, lines 16-21). Therefore, absent a showing of unexpected results from the use of P-0235 acrylic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the acrylic coating from any acrylic material, such as P-0235 acrylic, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 6,238,266 to Vogt or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 6,238,266 to Vogt in view of USPAP 2008/0004395 to Covelli, USPN 8,984,668 to Tulin, and/or WO 2017/138887 to Meemaduma.
Claims 1, 21 and 28, Vogt discloses a garment comprising: a fabric formed of yarns comprising an elastic component; and a coating comprising an acrylic polymer or copolymer thereof, the coating located on at least one discrete region of the fabric such that the fabric retains a desired shape after being stretched in the at least one discrete region (see entire document including column 2, line 33 through column 3, line 13). 

In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Further regarding the fabric retaining a desired shape after being stretched in the at least one discrete region, Covelli discloses that it is known in the garment art to coat an elastic fabric with a polymer for shape retention and stretch/recovery (see entire document including [0049], [0054]-[0060], [0065], and [0110]). 
Claims 2 and 22, the coating may further comprises a crosslinker component within the claimed range (column 13, lines 14-43). 
Claims 3, 4 and 23, Vogt does not appear to mention an additional additive in the coating but Tulin discloses that it is known in the art to include a dye in a support coating in the claimed amount (see entire document including column 9, lines 9-57). Therefore, it would have been obvious to one having ordinary skill in the art to include a dye in the coating, as disclosed by Tulin, to provide the coating with a desired color. 
Claims 5 and 24, the yarns may further comprise natural fibers, synthetic fibers or a combination thereof (column 2, lines 33-50). 

Claims 7 and 25, the synthetic fibers may comprise viscose, polyester, nylon, polypropylene, modacrylic, aramid, thermoplastic urethane (TPU), polybenzimidazole (PBI), polybenzoxazole (PBO), melamine, or combinations thereof (column 2, lines 33-50). 
Claims 8, 9 and 26, Vogt discloses that the invention applies to any garment (column 4, lines 15-25) and specifically mentions a wearer’s body part including a knee or breast (column 1, lines 54-59). Therefore, it would have been obvious to one having ordinary skill in the art to construct any desired garment, such as pants or a shirt, and apply the coating to one or more of the claimed regions based on the intended application. 
Claims 10, 11, 21, 27 and 28, considering that the applied prior art discloses a substantially identical garment in terms of structure and materials, the claimed property appears to be inherent. 
Claims 11, 27 and 28, Vogt does not appear to mention a specific coating weight but Vogt does disclose that the coating adds support to areas of a garment (column 1, lines 12-21). Plus, Covelli discloses that it is known in the art to vary a polymeric coating weight, from about 25 to about 150 g/m2, to provide a garment with the desired shape retention and stretch and recovery ([0122]). Therefore, it would have been obvious to one having ordinary skill in the art vary the amount of coating, such as claimed, based on the desired amount of support, shape retention, and/or stretch and recovery.
Claim 29, Vogt discloses that any acrylic may be used (paragraph bridging columns 2 and 3). Therefore, absent a showing of unexpected results from the use of P-0235 acrylic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the acrylic coating from any acrylic material, such as P-0235 acrylic, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2007/0083980 to Yang or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2007/0083980 to Yang in view of USPAP 2008/0004395 to Covelli, USPN 8,984,668 to Tulin, USPN 6,238,266 to Vogt, and/or WO 2017/138887 to Meemaduma. 
Claims 1, 21 and 28, Yang discloses a garment comprising: a fabric formed of yarns comprising an elastic component; and a coating comprising an acrylic polymer or copolymer thereof, the coating located on at least one discrete region of the fabric such that the fabric retains a desired shape after being stretched in the at least one discrete region (see entire document including [0022], [0024], [0029], [0057]-[0063], and [0068]-[0071]).
Regarding the percent hysteresis of the at least one discrete region being improved when compared to a fabric with a coating comprising a polyurethane polymer, the current specification discloses that an acrylic polymer or copolymer coating provides improved structure retention compared to a fabric with a coating comprising a polyurethane polymer [0045], a specific amount of polyurethane coating is not claimed, and the specification fails to teach that a specific acrylic polymer or copolymer composition is required. Yang discloses a substantially identical garment in terms of materials (i.e. elastic yarns and acrylic polymer coating). Therefore, the claimed property appears to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Further regarding the fabric retaining a desired shape after being stretched in the at least one discrete region, Covelli discloses that it is known in the garment art to coat an elastic fabric with a polymer for shape retention and stretch/recovery (see entire document including [0049], [0054]-[0060], [0065], and [0110]). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, USPQ2d 1897, 1901 (Fed. Cir. 1990) (in banc). [In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997).]
Claims 3, 4 and 23, Yang does not appear to mention a specific coloring agent or amount but Tulin discloses that it is known in the art to include a dye in a support coating in the claimed amount (see entire document including column 9, lines 9-57). Therefore, it would have been obvious to one having ordinary skill in the art to include a dye in the coating, as disclosed by Tulin, to provide the coating with a desired color. 
Claims 5-7, 24 and 25, the yarns may further comprise natural fibers, synthetic fibers or a combination thereof [0068]. Yang does not appear to specifically mention the claimed natural and synthetic fiber materials but Tulin discloses that it is known in the art to construct garments with the claimed materials (see entire document including column 9, lines 20-29). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabrics from any suitable fiber material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claims 8, 9 and 26, the garment may be pants or a shirt ([0022] and [0058]). Plus, Vogt discloses that it is known in the art to provide support for a knee or breast (column 1, lines 54-58). Therefore, it would have been obvious to one having ordinary skill in the art to apply the coating to one or more of the claimed regions based on the intended application and the desired garment shaping. 

Claims 11, 27 and 28, Yang does not appear to mention a specific coating weight but Yang discloses that the coating weight may be varied as desired [0086]. Plus, Covelli discloses that it is known in the art to vary a polymeric coating weight, from about 25 to about 150 g/m2, to provide a garment with the desired shape retention and stretch and recovery ([0122]). Therefore, it would have been obvious to one having ordinary skill in the art vary the amount of coating, such as claimed, based on the desired shape retention and/or stretch and recovery.
Claim 29, Yang discloses that any acrylic may be used [0029]. Therefore, absent a showing of unexpected results from the use of P-0235 acrylic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the acrylic coating from any acrylic material, such as P-0235 acrylic, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
The applicant asserts that the applied prior art fails to explicitly disclose that the use of an acrylic coating improves properties of the garment, such as hysteresis or structure retention, more than a polyurethane coating. The applicant appears to be asserting that unexpected results overcome the obviousness rejection but the argument is not persuasive. The applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on the applicant to establish results are unexpected and significant. The evidence relied upon should establish that the differences in results are in fact prima facie case of obviousness. See MPEP 716.02(e).
The applicant also asserts that it would not be obvious to substitute an acrylic coating for a polyurethane coating. Applicant’s argument is not commensurate in scope with the current rejections. The rejections do not rely on the substitution of acrylic coating for a polyurethane coating. Rather, the primary references (Meemaduma, Vogt, and Yang) teach the use of acrylic coatings. 
Regarding whether the claimed properties (e.g. hysteresis and structural retention) are inherent, the current specification discloses that an acrylic polymer or copolymer coating provides the improved hysteresis and structure retention (e.g. [0045]), a specific amount of polyurethane coating is not claimed, and the specification fails to teach that a specific acrylic polymer or copolymer composition is required. The applied prior art discloses fabrics that recover their shape after being subjected to a deformation force and disclose substantially identical garments in terms of materials (i.e. elastic yarns and acrylic polymer coating). Therefore, the claimed properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789